Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered September 16, 1988, convicting him of assault in the third degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Queens County, to hear and report on the effect, if any, of hypnosis on the complainant’s recollection of the crime as well as on the defendant’s ability to meaningfully cross-examine her (see, People v Hughes, 59 NY2d 523; People v Tunstall, 63 NY2d 1) and the appeal is held in abeyance pending in the interim. The Supreme Court, Queens County, shall file its report with this court with all convenient speed.
At the trial, the complainant testified to the following sequence of events which transpired in the early morning hours of February 4, 1987: in a drugged condition, she was forced by two men into a taxi cab and, after a very short ride, was taken to an apartment where, several hours later, the defendant beat her and stole $30 from her handbag. On February 7 and 8, 1987, the complainant gave varying accounts of the incident to a detective. After three visits to a hypnotist, the complainant related her final version of the crimes to the police. It was this last version that she testified to at trial.
Under the circumstances, a Hughes/Tunstall hearing is necessary to ascertain the impact of the hypnosis upon the complainant’s testimony. Kunzeman, J. P., Kooper, Harwood and O’Brien, JJ., concur.